                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

RONALD D. SORTLAND, and
VIRGINIA S. SORTLAND,                                     Case No. 1:19-cv-644

                      Plaintiffs,                         Hon. Robert J. Jonker
                                                          Chief United States District Judge
v.
                                                          Hon. Ray Kent
MS. COLOMBEL-SINGH, and                                   United States Magistrate Judge
MS. D. PATRICK,

                  Defendants.
__________________________________________/

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 2, 2019, she caused to be mailed a

copy of DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME IN

WHICH TO FILE ANSWER OR OTHERWISE PLEAD, proposed ORDER FOR

EXTENSION OF TIME, and CERTIFICATE OF CONCURRENCE via First Class U.S.

Mail in the above-captioned matter to:

 Ronald D. Sortland                             Virginia S. Sortland
 1016 Lausman Drive                             1016 Lausman Drive
 St. Joseph, MI 49085                           St. Joseph, MI 49085


                                                  ANDREW BYERLY BIRGE
                                                  United States Attorney

Dated: December 2, 2019                           /s/ Nicole Mazzocco
                                                  NICOLE MAZZOCCO (P72354)
                                                  Assistant United States Attorney
                                                  P.O. Box 208
                                                  Grand Rapids, MI 49501-0208
                                                  (616) 456-2404
                                                  Nicole.Mazzocco@usdoj.gov
